Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 July 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin

Dear & hond Sir.
Nantes July 1. 1779. 
My Trial comes on tomorrow at 9 oClock.— As your Letter impowering these Gentlemen to examine my accot was addressed to all, and as according to the old saying “what ought to be taken care of by many is generaly taking care of by nobody” I apprehend this Letter is either mislaid, or perhaps left in the Hands of some one of the Gentlemen who are gone. I therefore request you to send me by return of post a Copy of this Letter, signed by you so that if these Gentlemen should have occasion to look at their authority, I may prevent any Delay by having it ready to produce.— You will please to observe that it is the second Letter to the second Sett of Gentlemen that I mean.—
I beg your pardon for troubling you, perhaps it may be useless, but I take the precaution to prevent even the possibility of delay.—

I am ever most dutifully & affectionately Yours
J Williams J
The Hon Doctor Franklin.
 
Notation: Williams Jona. July 1. 1779.
